DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Sutou et al. (Pub. No.: US 2020/0357284 A1).

Regarding claims 1-2 and 5, Takii et al. disclose a pedestrian portable electronic device configured to communicate with autonomous driving vehicle and manual driving vehicle in a public road via a wireless communication unit (pedestrian-to-vehicle communication) (see par. 3, 6, and 48) comprising: 
a plurality of active, electronic tags, each being adapted to be worn or carried by pedestrians or moving objects within the transportation environment – note: an alternative limitations (e.g., a portable electronic device carried / worn by a pedestrian in a public environment to communicate with the vehicle. Furthermore, other portable electronic devices are configured to communicate with the vehicle, which are used by other pedestrians  – see par. 48, 45); 
However, Takii et al. fails to specifically disclose wherein each tag includes one or more sensors enabling the pedestrians and moving objects to determine their own location within the environment; 
note: as previous limitation, this limitation refers to alternative limitation: the pedestrians and moving objects.

However, Sutou et al. teach the implementation of a plurality of smartphones 210 a / 210 b (e.g., claim 5 limitation) - associated with pedestrians 201a / 201b - configured to determine their positions via GPS (e.g., claim 2 limitation) and in communication with vehicle 200 and provide notification to the pedestrians based on the level of collision risk with the vehicle (par. 26-27, 45-46, 61 and 100-101; Figures 1 and 6a-c). 
Given the teaching of Sutou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Takii et al. invention to implement multiple portable electronic devices for pedestrian(s) to determine their positions via GPS and provide notification based on the level of collision risk with a vehicle.
The modification would enhance a pedestrian to vehicle communication system configured to exchange information and provide notification to pedestrian(s) based on the level of collision risk with a vehicle and avoid injury.    

wherein the tag further includes a wireless communications interface (e.g., a portable electronic device comprising a wireless communication unit - see par. 48 ); and 
wherein the tags worn or carried by the pedestrians and objects send and receive messages to and from the AVs and the MVs enabling the AVs and MVs to determine the location of the pedestrian and objects for the purpose of collision avoidance (e.g., portable electronic device(s) configured to send and receive related information (e.g., pedestrian position / location, vehicle travel information and other related information)  to and from an autonomous driving vehicle and manual driving vehicle in a public road via a wireless communication – see par. 3, 6, and 48).

Regarding claim 3, Takii et al. disclose a pedestrian portable electronic device as a wearable device, which include wrist-worn electronic tag (see par. 48).  

Regarding claim 6, it is rejected based on its alternative limitation as cited on claim 1.

Regarding claims 7-10, Takii et al. disclose a portable electronic device carried / worn by a pedestrian in a public environment to communicate with the vehicle  – see par. 48, 45). 
However, Takii et al.’s invention failed to specifically disclose a human interface within the active, electronic device to provide traffic status and notification to the wearer, wherein the traffic status and notifications to the wearer are (i) visual, (ii) audible and (iii) tactile. 
However, Sutou et al. teach the implementation of a plurality of smartphones configured to notify the pedestrians a level of collision risk via display message, beep sound and vibration accordingly for avoiding injury; wherein the notification includes traffic congestion – see par. 44, 45, 59, 70, 81.
Given the teaching of Sutou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Takii et al. invention to implement a mechanism / process to notify the pedestrians of a level of collision risk and traffic congestion via display message, beep sound and vibration accordingly for avoiding injury.
The modification would enhance a pedestrian to vehicle communication system configured to exchange information and provide notification to pedestrian(s) via display message, beep sound and vibration accordingly based on the level of collision risk with a vehicle and avoid injury.   

Regarding claim 11, Takii et al. disclose a road-to-vehicle and inter-vehicle communication system including one or more infrastructure devices with sensors operative to detect vehicles entering, or within, an intersection (e.g., the vehicle’s wireless communication unit 10 is configured to transmit traveling information of the vehicle(s) (1A / 1B) to the infrastructure equipment (road-to-vehicle communication) – which includes information regarding the vehicle entering or within an intersection. For instance, the vehicles 1A and 1B are configured to perform communication with an infrastructure equipment via a communication network – refers to Figure 5; in this way, a server 30 of the communication network 30 can specify the vehicles’ position to other vehicle by referring to a vehicle position information table)(see par. 48, 40, 61 and Figures 3 and 5); and 
the infrastructure devices communicates the location of pedestrians or moving objects to the vehicles entering, or within, the intersection (e.g., the wireless communication unit 10 is configured to receive information relating to a pedestrian from the portable electronic device, which include position and to transmit the host vehicle traveling information of the vehicle to the portable electronic device (pedestrian-to-vehicle communication)) (see par. 48).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Sutou et al. (Pub. No.: US 2020/0357284 A1) as applied to claims above, and further in view of Iwamoto (JP 2018-022304 – Machine translation).

Regarding claim 4, Takii et al.’s invention, as modified by Sutou et al., fails to specifically disclose active, electronic tags that are pendant-worn by pedestrians.
However, Iwamoto teaches the implementation of smart pendant by a pedestrian to notify the position of an overspeed vehicle traveling in a zone and increase safety of pedestrians in an area where vehicle travel speed is limited (see abstract, par. 78, 89, 35, 45, Figure 1).
Given the teaching of Iwamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to implementation a smart pendant to notify the position of an overspeed vehicle traveling in a zone to a pedestrian and increase the safety of pedestrian(s) in an area where vehicle travel speed is limited. 
The modification would enhance a pedestrian to vehicle communication system configured to exchange information and provide notification to pedestrian(s) of the position of an overspeed vehicle traveling in a zone via a smart pendant and increase the safety of pedestrians in an area where vehicle travel speed is limited. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Sutou et al. (Pub. No.: US 2020/0357284 A1) as applied to claims above, and further in view of Hazelton et al. (Pub. No.: US 2016/0231746 A1).

Regarding claim 12, Takii et al., as modified by Sutou et al., failed to specifically disclose wherein the infrastructure devices are operative to control intersection light sequencing or directional light functions to improve traffic flow, avoid collisions, and assure pedestrian safety.
However, Hazelton et al. teach a traffic signaling device (road infrastructure) for controlling traffic light at an intersection and transmitting information regarding the state of each element of the infrastructure to autonomous vehicle(s) for avoiding collision (see par. 7, 42, 189, 190, 210, 230, 259, 271, and 287, and Figures 1A-1B).
Given the teaching of Hazelton et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate, within the road-to-vehicle and pedestrian to vehicle communication system, a traffic signaling device configured to control traffic light at an intersection and transmit information regarding the state of each element of the infrastructure to autonomous vehicle and pedestrian for collision avoidance and pedestrian safety. 
The modification would enhance a road-to-vehicle and pedestrian to vehicle communication system configured to exchange information and provide notification to pedestrian(s) based on the level of collision risk with a vehicle, controlling traffic light at an intersection and transmitting information regarding the state of each element of the infrastructure to autonomous vehicle and pedestrian for collision avoidance and pedestrian safety .    

 Conclusion

This application is a continuation application of U.S. application no. 16/180,739 filed on November 5, 2018, now U.S. Patent 10,909,866 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664